Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDSs) were submitted on 06/07/2019. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 11 is objected to because of the following informalities:  typographic errors.  Appropriate correction is required.
Claim 11:	Line 4, “interference information” be “the interference information”.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Examiner’s note: the claims in instant application appear to contain new matter introduction issue and indefiniteness issue, which will be discussed below, to a degree that 
                Claims 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The applicant claimed that “wherein the interference information is determined based on a location of the UE predicted based on i) location information representing a current location of the UE, ii) mobility information related to a moving path of the UE, iii) velocity information representing a velocity of the UE, and iv) surrounding situation information related to a surrounding environment of the UE”. However, the Applicant’s specification stated that “In the present invention, the method further comprises receiving interference information about a user equipment (UE) from at least one other base station, wherein the interference information is determined based on a location of the UE predicted based on at least one of location information representing a current location of the UE, mobility information related to a moving path of the UE, velocity information representing a velocity of the UE, or surrounding situation information related to a surrounding environment of the UE, and configuring the network topology information consisting of a sum of respective network topologies determined per each detailed section for a specific time using the received interference information”, see [0020]. The paragraphs [0025], [0149] and [0226] stated similar limitations. So, only one condition of four conditions is enough to perform the claimed function. The all four conditions are not required to perform the claimed function. The Applicant’s specification does not support the above mentioned limitations of claim 1. The disclosure does not provide adequate structure to perform the claimed function. The examiner would like to request the applicant to point it in the specification.  
Regarding claim 11, the claim has the same issues as claim 1, is rejected on the same ground.
Regarding Claims 2-5, 7-10, 12, and 14-20, they depend respectively from claims 1 and 11 respectively, are rejected on the same ground.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
/M.M.M./Examiner, Art Unit 2411   

/ANDREW LAI/Supervisory Patent Examiner, Art Unit 2411